 Case 3:20-mc-00053-E-BN Document 5 Filed 08/27/20       Page 1 of 1 PageID 27



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MOORISH SCIENCE TEMPLE OF       §
AMERICA ASIATIC NATION OF       §
NORTH AMERICA,                  §
                                §
         Plaintiff,             §
                                §
V.                              §                 No. 3:20-mc-53-E
                                §
UNITED STATES OF AMERICA, INC., §
ET AL.,                         §
                                §
         Defendants.            §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

      SO ORDERED this 27th day of August, 2020.




                                      _________________________________________
                                      ADA BROWN
                                      UNITED STATES DISTRICT JUDGE
